Citation Nr: 0013511	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-28 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a clear diagnosis of PTSD.

3.  The veteran's claimed inservice stressors have not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred as a result of events during the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of 
traumatic experiences during his service in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  PTSD 
is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.

Initially, the veteran must meet his obligation of submitting 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995).  To 
establish a well-grounded claim for service connection for 
PTSD, the veteran must submit medical evidence of a current 
disability, lay evidence of a stressor during service, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

The veteran has described several stressors that occurred 
during his service in Vietnam.  His reports of those 
stressors are presumed to be credible for purposes of 
determining whether his claim is well grounded.  The report 
of an April 1997 VA psychiatric examination, and notes from 
VA outpatient mental health treatment, contain diagnoses of 
PTSD based on the veteran's experiences in Vietnam.  Based on 
the evidence, the Board finds that the veteran has submitted 
a well-grounded claim for service connection for PTSD.

Once a veteran has submitted a well-grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107 (West 1991).  In April 1999, the Board 
remanded the case for additional development of relevant 
evidence.  The RO requested and obtained additional evidence; 
and the Board finds that the facts relevant to the veteran's 
claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of his claim.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that a claimed stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1996).  In determining whether service connection 
is warranted for a disability, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate that his 
psychological condition was normal when he entered service.  
VA mental health outpatient treatment notes from 1996 to 1999 
show a diagnosis of PTSD.  In addition, a VA psychiatrist who 
examined the veteran in April 1997 diagnosed PTSD.  The 
diagnoses were based on the veteran's description of his 
current emotional and psychological symptoms, and on the 
veteran's description of his experiences in Vietnam.  The 
Board finds that that the VA reports provide a clear 
diagnosis of PTSD.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD varies depending 
on whether or not the veteran was "engaged in combat with 
the enemy."  38 C.F.R. § 3.304(f)(1999).  When a veteran is 
found to have served in a combat situation, stressors related 
to that combat situation may be verified solely by the 
veteran's satisfactory lay testimony.  Id.  Stressors not 
related to combat, however, require corroboration before they 
can be accepted as having actually occurred.  See Cohen, 
supra, at 142. Service records are not required to 
corroborate the occurrence of in-service stressors, but 
corroboration by credible supporting evidence is required.  
See Cohen at 142.

The veteran's service records indicate that he was in Vietnam 
from September 1971 to June 1972.  His record of service 
assignments indicates that he was assigned to the 148th S&S 
Company as a company clerk during his service in Vietnam, 
except for a four week period in January and February 1972, 
when he was assigned to the 383rd Quartermaster Detachment as 
a personnel specialist.

The veteran has described his Vietnam service and his claimed 
stressors in the course of mental health treatment and 
examinations, in written statements, and in a hearing at the 
RO.  In a December 1996 statement, the veteran wrote that he 
had served in Vietnam with Company C, in the 182nd Airborne 
Division, in Phu Bai, Quang Tri.  He reported that he went 
out on patrols, that he picked up dead bodies, and that he 
was shot at constantly.  He reported that he went out on 
search and destroy missions all the time.  He reported that 
he had to protect an ammunition dump in Phu Bai, near the 
demilitarized zone (DMZ).  He reported that sappers would 
sneak into his camp and kill soldiers there.  He reported 
that he saw a friend get killed, although he could not 
remember the friend's name.

VA outpatient treatment notes from January 1997 reflect the 
veteran's report that during service he was assigned to a 
graveyard squad, in which he picked up the bodies, incomplete 
remains, or dog tags of American soldiers who had been 
killed.  In a March 1997 statement, the veteran wrote that in 
Vietnam he was attached to the 182nd Airborne Division, and 
that he was on a body pick detail, in which he and the others 
with him fought the enemy and picked up dead bodies.  On VA 
psychiatric examination in April 1997, the veteran reported 
that in Vietnam he was assigned to pick up dead bodies.  He 
reported that he was traumatized by seeing and smelling the 
human remains, some of which were burned or in fragments.

In July 1997, the veteran wrote that while he was in Vietnam 
he got shot at, dodged booby traps, guarded an ammunition 
dump, guarded dead bodies, and picked up dead bodies.  In 
September 1997, the veteran wrote that in Vietnam he worked 
collecting dead bodies to be sent home.  September 1997 
outpatient treatment notes indicated that the veteran 
described an experience during service when he and others in 
his unit were in grave danger, and were pinned down for 
hours.

In an October 1997 hearing at the RO, the veteran reported 
that when he went to Vietnam, his MOS was personnel 
specialist.  He reported that when he arrived, they changed 
his MOS to 11 Bravo, which was infantry.  He reported that he 
was in the graveyard platoon, which went out to collect the 
bodies and identification of soldiers who had been killed in 
action.  He reported that he and his platoon went on patrols 
and search and destroy missions, and that they were under 
fire.  He reported that on one such mission a man in his 
platoon was shot in the head and killed.

In December 1997, the veteran submitted a sworn, notarized 
statement from a man who identified himself as Lt. [redacted].   Lt. [redacted] wrote that he was stationed in Phu Bai from 
January 1971 to December 1971, and that from October 1971 to 
December 1971 he had observed the veteran in the field 
performing his duties in graves registry, picking up and 
returning the bodies of men killed in action.

In a December 1997 statement, the veteran wrote that during 
service his MOS was personnel specialist, but that he never 
worked in his MOS at all.  He reported that he was taken to 
help in the 182nd Airborne as a graveyard specialist.  He 
wrote that he was taken to Phu Bai.  He wrote that the reason 
that there was no record of him being in Phu Bai was that he 
was never paid in Phu Bai, but he and others were taken by 
helicopter to Da Nang, and paid there.  He reported that only 
the parent unit knew that he was in Phu Bai.

In May 1998, the RO requested assistance in verifying the 
veteran's claimed stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Responses from USASCRUR in May 1998 and October 1998 
suggested that the RO had not provided USASCRUR with 
identification of the units in which the veteran had served.  
In its April 1999 remand, the Board requested an additional 
inquiry to USASCRUR, providing all of the information 
available from the veteran and his records.  The Board asked 
the RO to request assistance from USASCRUR in identifying the 
graves registry platoon with which the veteran reported 
serving, and in determining whether  [redacted] served at the 
same times and locations as the veteran.

In a January 1999 statement, the veteran emphasized that he, 
like many soldiers in Vietnam, was assigned to duties outside 
of his MOS and training, based on the needs of the service.  
He reported that the inability to determine which Vietnamese 
were enemies and which were not was a stressor, as was the 
constant threat from sappers while he was in Phu Bai.  He 
reported that they were under ground fire every time they 
flew between locations.  He reported that other frequent 
threats were booby traps and bombs.

In a June 1999 response to an inquiry from the RO, USASCRUR 
reported that Phu Bai was the documented base location of the 
148th Supply & Services Company, the unit to which the 
veteran's service records indicated that he was assigned as a 
clerk.  USASCRUR indicated that they were unable to document 
if the veteran was assigned to the 182nd Airborne Division at 
Phu Bai, or if he worked in grave registration duty.  
USASCRUR reported that military history sources were not able 
to verify that the 182nd Airborne Division was a valid unit 
designation.  USASCRUR also reported that they were unable to 
document that a Lt.[redacted] was assigned to the 
veteran's unit.  In a July 1999 statement, the veteran wrote 
that [redacted] had not been in the 148th S&S, but had been 
in the Special Forces.  The veteran wrote that he had seen 
the Lt. [redacted] numerous times while he (the veteran) was in the 
field collecting bodies.

The veteran has claimed both combat-related and non-combat-
related stressors.  The combat-related stressor that he has 
claimed is going out on search and destroy missions, 
including one in which he saw a man in his platoon get shot 
and killed.  The veteran has stated that he does not remember 
the name of the man who was killed.  Service records and 
USASCRUR reports regarding the veteran's service, including 
his MOS, unit assignments, and citations, do not indicate 
that the veteran's daily activities and duties involved 
interaction with the enemy.  In the absence of any military 
records consistent with the veteran's claim that he was 
involved in combat missions, the Board concludes that the 
evidence does not show that the veteran engaged in combat 
with the enemy.  As the Board has found that the veteran did 
not engage in combat with the enemy, his alleged stressor of 
going on search and destroy missions and seeing a man get 
killed requires corroboration before it can qualify as a 
verified stressor.  The record contains no corroboration of 
those events, and the veteran has not supplied names or 
specific dates that would allow attempts at verification 
through military records.  Therefore, the Board finds that 
the stressor of going on search and destroy missions, and 
seeing a man get killed, has not been verified.

Other stressors that the veteran has described include 
guarding an ammunition dump, being under fire, the dangers 
posed by booby traps and sappers, being uncertain as to which 
Vietnamese people were the enemy, and collecting the remains 
of dead soldiers.  As the Board has found that the evidence 
does not establish that the veteran engaged in combat with 
the enemy, each of the stressors he claims requires 
corroboration before it can be accepted as having actually 
occurred.  It is not clear that all of the types of events or 
conditions described by the veteran would be considered 
stressors for purposes of establishing service connection for 
PTSD.  In any case, the record contains no corroboration of 
the claimed events or conditions of guarding an ammunition 
dump, being under fire, dangers posed by booby traps and 
sappers, or uncertainty as to which Vietnamese people were 
the enemy.  The veteran has not provided details that allow 
for a search for verification of those events.  The Board 
finds that those claimed stressors have not been verified.

With respect to the veteran's contention that he was assigned 
to duty picking up bodies, the veteran has submitted 
corroboration in the form of the statement from [redacted].  
The Board notes that the veteran's statements that he was 
assigned to pick up bodies during much or most of his service 
in Vietnam is in conflict with his military personnel 
records, which indicate that he worked as a company clerk, 
and briefly as a personnel specialist.  He statements that he 
was taken from the unit to which he was assigned, and moved 
to Phu Bai, are in conflict with the findings of USASCRUR, 
that the unit to which the veteran was assigned, the 148th 
Supply & Services Company, had its base location in Phu Bai.  
It is also significant to note that it has been officially 
documented, in effect, that there is no such unit titled the 
"182 Airborne Division," in which the veteran reports 
having served.

The Board considers the military records to have a fair 
degree of credibility.  Although Lt. [redacted]'s statement is a 
sworn statement, a search by USASCRUR did not produce any 
evidence that Lt. [redacted] served at times and locations in which 
he could have encountered the veteran.  Without evidence of 
Lt. [redacted]'s ability to observe the veteran's duties, the Board 
finds that Lt. [redacted]'s statement does not constitute credible 
supporting evidence sufficient to corroborate the veteran's 
account.  While the Board has considered remanding this case 
so that [redacted] could be contacted for purposes of 
affording him the opportunity to submit records he might 
possess concerning his own military duties and experiences, 
it is our decision to proceed with a decision on the merits 
at this time, given doubts concerning the veteran's 
credibility which, in significant part, stem from his 
repeated reporting of service in a unit which did not exist.  
The Board finds that the military evidence regarding the 
veteran's duties in Vietnam has a greater weight of 
credibility than the statements of the veteran and Lt. [redacted].  
Therefore, the claimed stressor of corpse recovery duty is 
not verified.

In the absence of credible supporting evidence that any of 
the stressors claimed by the veteran actually occurred, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  The claim is 
denied.


ORDER

Entitlement to service connection for PTSD is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

